Citation Nr: 0118274	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  95-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with traumatic arthritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for bursitis of 
the left shoulder, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1948 to 
June 1952, from July 1952 to May 1958, and from June 1958 to 
July 1969.

This case was most recently before the Board of Veterans' 
Appeals (Board) in December 1999, at which time it was 
remanded for further development.  


FINDINGS OF FACT

1.  Manifestations of the veteran's low back disability 
include forward flexion restriction to 50 degrees, extension 
restriction to 15 degrees, and X-ray evidence of degenerative 
changes.  The veteran does not experience listing, marked 
limitation of forward bending, or abnormal mobility on forced 
motion.  

2.  Manifestations of the veteran's bursitis of the left 
(minor) shoulder include forward flexion of the shoulder to 
85 degrees, abduction to 75 degrees, external rotation to 
35 degrees, tenderness at the level of the acromioclavicular 
joint, and positive impingement signs.

3.  The veteran has manifested no more than Level II hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a disability evaluation in excess of 
20 percent for bursitis of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5201 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  The criteria for assignment of a compensable evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 4.85, 4.86 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Low Back

By rating decision dated in January 1980, service connection 
for lumbar strain with arthritis was granted and a 10 percent 
rating was assigned, effective November 3, 1978.

The veteran was hospitalized by VA in January 1991 for a 
conservative pain management program for his low back 
disability.  He was assigned a temporary total disability 
rating based on hospitalization from January 22, 1991.  The 
pre-hospital rating of 10 percent was re-established, 
effective March 1, 1991.

By rating decision dated in March 1993, reference was made to 
a hearing officer's decision that month which determined 
that, based upon tenderness and moderate limitation of 
motion, a 20 percent evaluation for the lumbar strain with 
traumatic arthritis was in order.  Accordingly, the rating 
was changed to reflect a 20 percent disability rating for the 
low back disability, effective March 1, 1991.

The veteran was again hospitalized by VA in June 1993 for 
rehabilitation treatment for exacerbation of chronic low back 
pain.  By rating decision dated in May 1994, he was assigned 
a temporary total disability rating based on hospitalization 
for service-connected disability from June 1, 1993.  The pre-
hospital rating of 20 percent was re-established, effective 
July 1, 1993.

Subsequent medical evidence includes the report of a VA 
joints examination accorded the veteran in December 1995.  
The veteran's complaints included back pain which required 
Tylenol.  Examination findings included flexion restriction 
to 40 degrees, backward extension restriction to 15 degrees, 
right and left lateroflexion restriction to 30 degrees on 
each side, and rotation restriction to 30 degrees on each 
side.  Also, there was spasm at the right lumbar paraspinal 
area with active range of motion.  There was pain on motion 
detected by a facial grimace and halting movements.  There 
were no neurologic deficits, swelling, fixed deformity, or 
postural abnormalities.

X-rays of the spine taken at that time showed mild lumbar 
spondylosis.  The examination diagnoses were chronic low back 
pain and mild spondylosis.

Additional medical records reflect that the veteran was 
hospitalized by VA in November 1996 for rehabilitation 
treatment for his orthopedic problems.  No complications were 
found during hospitalization.  He underwent intensive daily 
treatment and was discharged to home with instructions to 
receive follow-up care by his primary care physician.

In December 1996, the veteran was accorded VA general 
medical, joints, and spine examinations.  His low back 
disability was manifested by complaints of pain, as well as 
findings of decreased range of motion of the lumbosacral 
spine (flexion to 70 degrees, backward extension to 
10 degrees, left and right lateroflexion to 30 degrees on 
each side, rotation to the left and to the right to 
30 degrees), increased pain on forward flexion, pain to 
palpation of the spine, objective evidence of pain on motion 
(facial grimacing), no swelling, no fixed deformity, no 
radiation of pain, no sciatic pain, no postural 
abnormalities, no spasm and no neurologic involvement.  A 
diagnosis was made of chronic low back pain with degenerative 
joint disease and mild lumbar spondylosis.

In March 1997, the veteran gave testimony regarding his 
disability status before a hearing officer at the Pittsburgh 
RO.  He testified that he had pain after standing about one-
half hour.  He claimed that he did not do any strenuous work 
and indicated that he had trouble climbing more than five 
stairs at a time.  He also referred to an inability to sit 
for long periods of time.  (Transcript at pages 5 and 7.)  
Further, he testified that his low back pain radiated into 
his lower extremities.  He claimed that almost every day, he 
had to rest his back by getting off his feet (transcript, 
page 7).  He also reported that he had to quit his job as a 
truck driver in 1992 because of his back and shoulder 
conditions (transcript at page 8).

The veteran was examined for rating purposes in January 2001.  
The claims file was available for the examiner's review.  The 
veteran's chief complaint was persistent disability secondary 
to chronic low back pain.  The veteran complained of pain 
with both rest and activity.  From a forward-flexed position, 
he stated he had difficulty returning to a neutral position.  
He also complained of some discomfort into the proximal 
aspect of the lower extremities.  These symptoms did not 
extend below the level of the knees.  He reported 90 percent 
of his pain was at the level of the back, and 10 percent was 
into the legs.  He denied any bowel or bladder dysfunction.  
There was no noted saddle anesthesia.  He offered no distal 
radiculopathy.

He stated that he was not on any home exercise program.  He 
indicated that his last supervised course of physical therapy 
was around 1997.  He related that he had tried to exercise 
somewhat at home by using a stationary bicycle which he rode 
1 or 2 times a week for about 1 mile.  He was using both 
Ibuprofen and Tylenol for treatment of his symptoms.  It was 
noted that he did not require the use of a cane or walker.  
He did not use any type of orthoses.

The veteran indicated that he was able to perform activities 
of daily life, but was limited, and his endurance was 
described as decreased.  He reported that he was able to use 
a snow blower.  He added that he was still able to hunt and 
to garden, but he had decreased the size of his garden 
because of discomfort in his back.  He also referred to 
difficulty on hill climbing.  He offered that, in the past, 
he was able to walk several miles without having to stop and 
rest.  He was not able to give a specific limitation as far 
as the amount of weight he could lift, but he stated he could 
lift groceries and a case of soda pop, but nothing greater 
than that.

On examination, it was noted that he was overweight.  He had 
no noted ataxia on ambulation, or on achieving a 
reciprocating heel-toe gait, although he was noted to 
minimally use his toes for push-off during the gait cycle.  
He was able to walk on his heels, but this was very weak and 
he had difficulty with balance.  He was not able to do a toe 
walk.

On evaluation of the back, he was described as having an 
accentuation of the lordotic curve.  There was point 
tenderness at the region of the 1st and 2nd lumbar vertebrae.  
Otherwise, some mild paravertebral muscle spasm was noted.  
Forward flexion was to 50 degrees, extension was to 
15 degrees, and lateral bending was to 30 degrees, 
bilaterally.  X-ray studies showed some lipping osteophytes 
at the L3, 4 and 5 levels, with some slight loss in disc 
space at the T12 - L1 and L1-L2 levels.  Stenosis was noted 
at the L6 sacral interval level with noted foraminal 
encroachment.  There was no spondylolysis or 
spondylolisthesis noted.  The neural foramen showed only mild 
encroachment.  No degenerative scoliotic curve was present.  
There was pronounced increase in bone mineralization density 
extending from the first lumbar vertebra through the lower 
thoracic region.  Notation was made that in comparison to X-
ray studies done in 1995, there had been some advancement in 
the degenerative disease.  There was a comparative moderate 
increase in the density on the 2001 films.

The examiner opined that the current changes seen on 
examination and X-ray studies were part of the normal 
degenerative process occurring with advancing age.  The 
veteran's limitations were described as such that, while he 
met the 20 percent disability criteria, he was not qualified 
for a 40 percent disability rating, as there was no listing 
of the whole spine to the opposite side, pronounced loss of 
lateral motion, or marked limitation with forward bending.  

The veteran's back disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides a 
20 percent evaluation when there is lumbosacral strain with 
muscle spasm on extreme forward bending, a unilateral loss of 
lateral spine motion, in a standing position.  A 40 percent 
evaluation is provided for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 20 percent 
evaluation is assigned under that Code when there is moderate 
limitation of motion of the lumbar spine.  The maximum rating 
of 40 percent is for assignment when the motion restriction 
of the lumbar spine is severe.  38 C.F.R. § 4.71a, Code 5292.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and the examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held that, where entitlement has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.

As noted above, an evaluation in excess of 20 percent under 
Diagnostic Code 5295 would require a showing of severe 
lumbosacral strain, listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with arthritic changes or narrowing or 
irregularity of joint spaces; or some of these manifestations 
with abnormal ability on forced motion.  A review of the 
record in this case reveals that the veteran's spine is in 
good alignment.  There have been no reports of listing, and 
the medical evidence noted above does not show that he has 
had any more than moderate limitation of motion.  Abnormal 
mobility on forced motion has not been reported in the 
medical records.  Accordingly, the veteran would not be 
entitled to an evaluation in excess of 20 percent under 
Diagnostic Code 5295.  (Although he has irregularity of joint 
spaces and osteoarthritic changes, the most recent 
examination made it clear that he did not have loss of 
lateral motion to warrant the higher rating.  On this point 
the regulation is unclear as to whether each of the criteria 
must be met before a 40 percent rating may be assigned.  
Nevertheless, because the criteria allow for the 40 percent 
rating when there are only "some" of the criteria met, the 
Board finds that not all criteria must be met.  However, when 
not all are shown, there must at least be abnormal mobility 
on forced motion.  Diagnostic Code 5295.  Since the veteran 
does not have this abnormal mobility, and because he does not 
experience all of the other difficulties noted in the 
criteria, a 40 percent rating is not warranted.)

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for functional 
impairment, such as pain that might cause disability 
tantamount to the criteria for a higher rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
However, as has been noted above, the various examinations 
accorded the veteran over the previous several years have 
provided no evidence of atrophy or disuse.  It was noted at 
the time of the January 2001 examination that the veteran did 
not require the use of a cane or walker and was not then 
utilizing any type of orthotic devices.  While he complained 
of various restrictions, he was able to use a stationary bike 
for exercise and reported that he had not had any supervised 
course of physical therapy since 1997.  Given the assessments 
of the most recent examiner, especially the assessment that 
the veteran's impairment does not rise to the 40 percent 
level, the Board concludes that pain and other functional 
difficulties caused by the service-connected back disability 
do not equate to disability contemplated by the criteria for 
the 40 percent rating under either Diagnostic Code 5292 or 
Diagnostic Code 5295.  DeLuca, supra.  Accordingly, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 20 percent for his lumbosacral strain.

Left Shoulder

The record shows the veteran is right-handed.

By rating decision dated in January 1970, service connection 
for bursitis of the left shoulder was granted.  A 
noncompensable evaluation was assigned, effective August 1, 
1969.  By rating decision dated in May 1969, additional 
evidence was considered and a 10 percent rating was assigned 
for the bursitis, effective November 3, 1978.

By rating decision dated in July 1991, the veteran was 
assigned a temporary total disability rating for 
hospitalization for service-connected disability from 
January 22, 1991.  The pre-hospital rating of 10 percent was 
re-established, effective March 1, 1991.

By rating decision dated in May 1994, the veteran was 
assigned a temporary total disability rating based on 
hospitalization for service-connected disability from June 1, 
1993.  The pre-hospital rating of 10 percent was re-
established, effective July 1, 1993.

A supplemental statement of the case dated in July 1996 
reflects that a 20 percent disability rating was warranted 
for the bursitis of the left shoulder, effective July 1, 
1993.  This determination was based on the report of a VA 
examination accorded the veteran in December 1995, at which 
time the veteran stated he had had local steroid injections 
on several occasions, but the left shoulder continued to 
ache.  He denied ever having had surgery for the bursitis.  
Examination of the shoulder showed pain on active range of 
motion.  Flexion was to 90 degrees, extension was to 
25 degrees, external and internal rotation were to 40 degrees 
each, and abduction was to 90 degrees.  There was no muscle 
atrophy, neurologic deficit, swelling or deformity indicated.  
X-ray studies of the shoulder were normal.  A diagnosis was 
made of chronic left shoulder pain with a history of 
bursitis.

A hospitalization in November 1996 for rehabilitation 
treatment of the low back also included treatment and 
evaluation of the left shoulder bursitis.  Examination of the 
extremities was within normal limits in terms of muscle 
strength and active range of motion, except for the left 
shoulder which showed moderately limited elevation and 
minimal limitation of forward flexion and external rotation.  
Muscle strength was listed as 4-5/5.  A pertinent impression 
was made of exacerbation of left shoulder bursitis.

At a December 1996 VA examination, the veteran again 
complained of chronic left shoulder pain.  Flexion was shown 
to be to 100 degrees, extension was to 30 degrees, external 
rotation was to 50 degrees, and internal rotation was to 
40 degrees.  There was tenderness over the left 
acromioclavicular joint and of the acromion process.  There 
was also pain along the proximal bicipital tendon to 
apposition.  There was no swelling or deformity.  The 
pertinent diagnosis was left shoulder bursitis and left 
bicipital tendinitis.

The veteran gave testimony regarding the impact of his left 
shoulder symptoms on his ability to function at a March 1997 
hearing before a RO hearing officer.  He indicated that he 
was not receiving any therapy for his shoulder.  He 
complained of pain, pressure, limitation of motion, numbness 
of the fingers on raising the left arm to shoulder level, and 
a tingling sensation in the fingers (transcript, pages 8-10).

A VA examination for rating purposes was conducted in January 
2001.  The examiner made reference to previous examinations 
and hospitalizations of the veteran primarily pertaining to 
the low back and left shoulder problems.  The veteran 
referred to pain from the shoulder into the index and long 
finger.  He did not complain of any headaches.  Notation was 
made of some slight weakness on lifting.  He stated that he 
had never had any surgical intervention for the shoulder.  He 
was not on any home exercise program.  He stated that his 
last supervised course of physical therapy was around 1997.  
He was currently using Ibuprofen and Tylenol for treatment of 
his symptoms.  He stated that on a daily basis, he would use 
anywhere from 2 to 6 Tylenol and 2 Ibuprofen.  He reported 
that he was still able to perform activities of daily living, 
but he claimed that he was limited and his endurance was 
decreased.

The veteran again noted that he was able to use a snow blower 
and was still able to participate in hunting and gardening.  
He was not able to give a specific limitation as to how much 
weight he could lift, but he stated he was able to lift 
groceries and a case of soda, but nothing more than that.  He 
claimed that, with his left arm alone, he could lift upwards 
of a gallon of milk, but anything beyond that would cause 
pain in his shoulder.

On examination of the upper arm musculature, forearm girth 
was 27 centimeters, while biceps/triceps girth was 
31 centimeters.  There was no noted asymmetry.  He had one-
plus reflex at the level of the brachioradialis and triceps, 
two plus at the level of the biceps.  They were noted to be 
symmetric.  He had 5/5 strength throughout.  Forward flexion 
of the right shoulder was to 90 degrees, while on the left, 
it was to 85 degrees.  Right side abduction was to 
85 degrees, while it was to 75 degrees on the left.  External 
rotation with the arms adducted to the side was to 
35 degrees.  Internal rotation on the right was to the 
L3 level, while on the left, it was to the level of the first 
sacral segment.  Jobst's testing was negative.  External 
rotation strength was 4/5, indicating an intact rotator cuff.  
Positive impingement signs on both Hawkins and Neer testing 
were indicated.  There was tenderness at the level of the 
acromioclavicular joint on the left shoulder.  It was not 
present on the right.  There was no tenderness through the 
biceps tendon region.  The veteran was intact on pinprick 
evaluation throughout all upper extremity dermatome 
distributions of the cervical brachial plexus.  There was an 
increase in grip strength on the right, but it was noted that 
this coordinated with his being right-hand dominant.  

As for X-ray studies of the shoulder, comparative views from 
a study done in January 1991 were available.  The humeral 
head was located within the glenoid process.  There was no 
noted evidence of proximal migration.  There was evidence of 
some widening at the level of the acromioclavicular joints, 
along with a spur noted of the articular surface of the 
clavicle.  There was no noted pronounced arthrosis of the 
glenohumeral joint.  There was a decrease in bone 
mineralization quantity.  No pathologic lesions of the 
osseous elements were seen.  There was no pronounced spurring 
of the articular surface of the acromion.  There was minimal 
progression of any arthritic change at the level of the 
acromioclavicular joint.

The examiner commented that the objective findings on current 
examination were consistent with shoulder impingement.  He 
believed that the limitations qualified the veteran for the 
20 percent disability criteria, but he indicated the veteran 
did not meet the 30 percent disability requirement.  He 
believed the veteran could improve by taking stronger 
medication and participating in some type of home-exercise 
program.

Bursitis of the shoulder is rated as analogous to 
degenerative arthritis and limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019 (2000).

In the present case, the veteran's bursitis was previously 
rated as 20 percent disabling under Diagnostic Code 5203.  
That code provides a maximum 20 percent rating when there is 
impairment of the minor clavicle or scapula, with dislocation 
or when there is impairment of the minor clavicle or scapula 
with nonunion with loose movement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

More recently, the RO has evaluated the left shoulder 
disability under Diagnostic Code 5201.  Under these criteria, 
a 20 percent rating is assigned when there is limitation of 
motion of the minor arm either midway between the side and 
shoulder level or at shoulder level.  To warrant a 30 percent 
rating for limitation of motion of the minor arm, it must be 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The Board notes that a higher rating may also be assigned 
when there has been ankylosis, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5200, or when there has been impairment of 
the humerus, see 38 C.F.R. § 4.71a, Diagnostic Code 5202; 
however, there is no medical evidence demonstrating ankylosis 
of the scapulohumeral articulation, or impairment of the 
humerus.  The medical evidence of record shows impingement 
syndrome of the left shoulder and no indication of malunion 
of the humerus or recurrent dislocation of the humerus at the 
scapulohumeral joint.  Thus, Diagnostic Code 5200, ankylosis 
of the scapulohumeral articulation, and Diagnostic Code 5202, 
impairment of the humerus, are not for application.

Essentially, as noted by the examiner in January 2001, in 
order to get a higher disability rating for impairment of the 
minor shoulder, the veteran would have to show limited 
movement of the shoulder joint to 25 degrees in an abduction 
and flexion plane.  The medical evidence of record has not 
shown the presence of motion restricted to this extent.

In deciding the left shoulder increased rating issue, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45 and 4.59 which relate to functional loss due to 
pain, weakness or other musculoskeletal pathology.  The Board 
has taken into account the veteran's reports of pain and 
other symptoms in providing the 20 percent evaluation for the 
veteran's disability.  However, the record does not show that 
he has functional problems tantamount to that which would 
warrant a higher rating.  At the time of the January 2001 
examination, the examiner indicated that the veteran had 
complaints of pain involving the shoulder, but did not refer 
to pain when reporting the motion of the shoulder in 
different directions.  As for atrophy, the examiner noted 
there was no asymmetry on measuring the girth of the right 
upper extremity as compared to the left.  The slight 
difference noted in grip strength between the right and left 
hands was essentially attributed to the fact that the veteran 
was right-hand dominant.  In short, given the lack of showing 
of functional debility greater than that contemplated by the 
20 percent rating, especially the clinical assessment that, 
all in all, the veteran's impairment does not rise to the 30 
percent level, the Board concludes that pain and other 
functional difficulties caused by the service-connected 
shoulder disability do not equate to disability contemplated 
by the criteria for a higher rating.  Diagnostic Code 5201.  

Left Ear Hearing Loss

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2000)).  

The Board notes that the criteria in effect both before and 
after the change establish eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.87 (1998); 38 C.F.R. § 4.85 (2000).  (These tables did 
not change.  64 Fed. Reg. 25,202-25,210.)  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic or other examiner certifies that the use of 
both puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(c) (1998); 
38 C.F.R. § 4.85(c) (2000).  Under the criteria that became 
effective in June 1999, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2000).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2000).  

As noted above, to evaluate the degree of disability 
resulting from defective hearing, the rating criteria 
establish 11 different auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998); 38 C.F.R. § 4.85 (2000); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In 
situations where service connection has been granted for 
defective hearing in one ear only, and where the veteran does 
not have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 3.383, 
3.385, 4.85, 4.87, Table VII, Diagnostic Codes 6100, 6101 
(1998); 38 C.F.R. § 4.85 (2000); see also VAOPGCPREC 32-97 
(1997).

In the present case, service connection for left ear hearing 
loss was granted by a rating decision dated in May 1979.  A 
noncompensable evaluation was assigned, effective November 3, 
1978.

The medical evidence of record includes the report of an 
audiometric examination accorded the veteran by VA in April 
1994.  At that time, left ear hearing showed mild to 
moderately severe sensorineural hearing loss at 250-
8,000 Hertz.  Speech discrimination was described as within 
normal limits.  The results were described as similar to 
testing done in September 1992, except for a slight 
progression of hearing loss in the higher frequencies in the 
right ear.

At the time of audiological evaluation in March 1995, it was 
reported that the veteran's hearing sensitivity had improved 
since previous testing.  The conductive component was 
described as no longer present.  Testing of the left ear 
showed normal hearing through 500 Hertz with a moderate to 
moderately severe sensorineural hearing loss at 1,000 to 
8,000 hertz.  Discrimination was described as mildly 
impaired.  

The veteran underwent audiometric testing by VA again in 
December 1996.  He reported the gradual loss of hearing since 
the 1950's.  Pure tone threshold testing showed results of 
50, 50, 55, and 60 decibels in the left ear at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively, for an average decibel 
loss of 54.  Speech recognition ability was reported as 
88 percent correct in the right ear and 84 percent correct in 
the left ear.  It was remarked that word discrimination was 
mildly impaired, bilaterally.  The test data were interpreted 
as showing mild to severe predominantly sensorineural hearing 
loss at 250 to 8,000 hertz in the right ear and mild to 
moderate sensorineural hearing loss at 500 to 8,000 hertz in 
the left ear.

Applying the pertinent rating criteria to the December 1996 
rating examination results yields a numerical category 
designation of II for the left ear (between 50 and 57 average 
pure tone decibel hearing loss, with between 84 and 
90 percent of speech discrimination).  Given that the right 
ear is considered normal for rating purposes absent total 
deafness in both ears (level I), application of the rating 
criteria results in a disability percentage of zero.  The 
Board notes that the numeric designation for left ear testing 
done in 1994 would translate to level I and the testing done 
in 1995 would translate to level II.  These also would 
produce a disability percentage evaluation of zero percent.

The Board acknowledges that the veteran's left ear hearing 
loss undoubtedly causes difficulty in his daily life.  
However, because hearing loss disability ratings are derived 
by a mechanical application of the rating criteria to the 
numeric designation assigned after audiometric evaluations 
are conducted, a compensable disability evaluation for the 
veteran's left ear hearing loss is not in order.  See 
Lendenmann, supra.  The Board therefore concludes that the 
preponderance of the evidence is against the claim for 
entitlement to a compensable evaluation for left ear hearing 
loss. 

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case (SOC) and supplemental SOC furnished the veteran, the RO 
has notified him of the information and evidence necessary to 
substantiate his claim.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

A rating in excess of 20 percent for low back disability is 
denied.

A rating in excess of 20 percent for left shoulder bursitis 
is denied.

A compensable disability evaluation for left ear hearing loss 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

